Title: From Thomas Jefferson to C. W. F. Dumas, 30 July 1789
From: Jefferson, Thomas
To: Dumas, Charles William Frederick



Dear Sir
Paris July 30. 1789.

My letter of the 27th. will have informed you of the reasons of my long silence. The present is to acknolege the receipt of your favors of the 22d. and 24th. with the packet from America accompanying them. It’s date was of the month of March, so that it conveys me nothing new.
Mr. Necker’s arrival here will contribute to the reestablishment of tranquillity. The National assembly proceeds with a steady pace. They are often interrupted by applications from the different parts of the kingdom very foreign to their most important function. However we hope to see this week the draught of the constitution on which they propose to proceed.
I have the honour to be with great esteem and respect Dr. Sir Your most obedt. & most humble servt,

Th: Jefferson

